COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Wolfgang Hirczy v. Citibank, N.A.

Appellate case number:    01-13-00986-CV

Trial court case number: 1001936

Trial court:              County Court at Law No. 2

       Appellant’s Motion for En Banc Reconsideration is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                   Acting for the Court


Date: September 30, 2014

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.